IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-13-00004-CR

JAMES BRIAN PETRIE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 52nd District Court
                                Coryell County, Texas
                            Trial Court No. FAM-11-21096


                                          ORDER


       The Court disposed of this appeal by issuing its opinion and judgment on March

13, 2013. The Clerk of this Court is ordered to return the original State’s Exhibit 6 to the

trial court clerk as soon as practical.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed March 13, 2014